DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosen et al. [U.S. 2019/0255201 A1].
Regarding claims 1 and 15, Rosen et al. discloses a powering device [14, 16] configured to provide power to an ultraviolet (UV) lamp [12] of a sanitizing system, the powering device comprising: one or more batteries [paragraph 0008] configured to provide power to the UV lamp; and a power controller [14] coupled to the one or more batteries, wherein the power controller is configured to control one or more aspects of the power provided from the one or more batteries to the UV lamp (figure 1, paragraph 0024).
Regarding claim 2, Rosen et al. discloses the UV lamp is within a sanitizing head of a wand assembly (figure 1).
Regarding claim 4, Rosen et al. discloses the UV lamp is an excimer lamp configured to emit UV light having a wavelength of 222 nm (paragraph 0032).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. in view of Yoshinari et al. [U.S. 2015/0194646 A1].
Regarding claim 3, Rosen et al. discloses the powering device coupled to the wand assembly (figure 1), but does not show the powering device is within a backpack assembly.
Yoshinari et al. teaches the powering device is within a backpack assembly (figures 1 and 7, abstract, paragraph 0048).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the power device of Rosen et al. with the powering device is within a backpack assembly as taught by Yoshinari et al. for purpose of providing an advantageous way of carrying any big pack of batteries.

Claim(s) 5-9, 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. in view of Schalble et al. [U.S. 2004/0061069 A1].
Regarding claims 5, 6, 16 and 17, Rosen et al. discloses the powering device having the power controller, but does not show the one or more potentiometers configured to adjust or otherwise control frequency, pulse width modulation, and current with respect to the power provided to the UV lamp.
Schalble et al. teaches the one or more potentiometers configured to adjust or otherwise control frequency, pulse width modulation, and current with respect to the power provided to the UV lamp (figures 1 and 6, paragraphs 0069 and 0072).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the powering device of Rosen et al. with the one or more potentiometers as claimed as taught by Schalble et al. for purpose of providing an advantageous way of controlling electrical power to UV lamps as wanted.
Regarding claims 7-9, Rosen et al. and Schalble et al. teaches one or more switches, the one or more switches are on or within a housing of the powering device, the one or more switches are on or within the wand assembly (in Schalble et al. switch 42, paragraph 0043; in Rosen et al. switch 14, paragraph 0024).
Regarding claims 11-13 and 18, Rosen et al. discloses the powering device having battery and UV lamp, but does not clearly show the coupler that connects the one or more batteries to the UV lamp, the coupler comprises an insulated wire, and the coupler is configured to removably connect to the UV lamp.
Schalble et al. teaches the coupler [plug 36 and cable 38] that connects the one or more batteries to the UV lamp, the coupler comprises an insulated wire, and the coupler is configured to removably connect to the UV lamp (figure1, paragraph 0043).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the powering device of Rosen et al. with the coupler as taught by Schalble for purpose of providing an advantageous way of transferring electrical power to UV lamps.
Regarding claims 14 and 19, Schalble et al. teaches a transformer disposed between the one or more batteries and the UV lamp (paragraph 0073).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 10 recites the powering device further includes a power switch; a power boost switch; and a lamp power switch. These features are not disclosed or suggested by the prior of record.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 20 recites a powering device configured to provide power to an ultraviolet (UV) lamp of a sanitizing system, the powering device including, in combination, a power switch; a power boost switch; and a lamp power switch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dowling et al. U.S. 2007/0086912 A1 discloses a UV lamp and a potentiometer (paragraphs 0052, 0053).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875